Citation Nr: 1545920	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating for major depressive disorder (MDD) in excess of 50 percent prior to December 16, 2009, and in excess of 70 percent prior to July 7, 2010.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 7, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Subsequently, jurisdiction over the Veteran's claims file was transferred to the RO in Oakland, California, and that RO certified the Veteran's appeal to the Board in July2015.  

During the pendency of the appeal, an August 2010 RO decision granted increased disability ratings of 70 percent and 100 percent for the Veteran's major depressive disorder (MDD), effective December 16, 2009 and July 7, 2010, respectively.  Although the 100 percent disability rating represents a total grant of benefits sought on appeal, the claim for an increased disability rating for MDD prior to July 7, 2010 remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), where the United States Court of Appeals for Veterans Claims (Court) stated that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is reasonably raised by the Veteran or the evidence of record.  To the extent that the Veteran has previously raised a claim of entitlement to a TDIU, the Board finds that such claim is rendered moot by his assignment of a 100 percent disability rating.  

The Board is cognizant that the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  

SMC is payable at the housebound rate where a veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015).  

The Veteran's total schedular rating is based upon his service-connected MDD; his additional service-connected disabilities include tinnitus (rated as 10 percent disabling from June 27, 2008), tinea pedis (rated as noncompensable from November 9, 2004), and facial acne (rated as noncompensable from November 9, 2005).  The Veteran's additional service-connected disabilities do not meet the threshold for an award of SMC; moreover, there is no indication that such disabilities preclude the Veteran from securing or following a substantially gainful occupation.  As such, it is not possible that a TDIU could be granted for another service-connected disability, and any grant of TDIU based upon his MDD rated as 100 percent disabling would constitute impermissible "duplicate counting of disabilities."  See id.  As discussed below, the Board has awarded an increased 100 percent disability rating for the Veteran's MDD from May 28, 2010; therefore, the Veteran's TDIU claim is rendered moot from that date.  

However, the issue of entitlement to a TDIU prior to the Veteran's 100 percent disability rating remains for consideration.  Following the April 2008 RO decision which denied the Veteran's claim of entitlement to a TDIU rating, the Veteran submitted a timely notice of disagreement (NOD); however, the February 2009 SOC did not address the Veteran's TDIU claim.  38 C.F.R. §§ 19.26, 19.29, 20.201 (2015).  Therefore, the Board will address it for the sole purpose of ensuring the issuance of an SOC which addresses the Veteran's TDIU claim prior to May 28, 2010.  

The issue of entitlement to a TDIU prior to May 28, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to December 16, 2009, the Veteran's MDD was manifested by symptoms such as chronic depression, sleep disturbances with nightmares, impaired concentration, passive suicidal and homicidal ideation, irritability, anxiety, difficulty with interpersonal relationships, and GAF scores from 55 to 62, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

2.  Prior to May 28, 2010, the Veteran's MDD was manifested by symptoms such as chronic depression, increasing suicidal and homicidal ideation, irritability, and loss of interest in school and work, which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  

3.  Resolving reasonable doubt in favor of the Veteran, from May 28, 2010, the Veteran's MDD was manifested increasingly severe symptoms as shown by consistent GAF scores of 32, which are most nearly approximated by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for major depressive disorder (MDD) in excess of 50 percent prior to December 16, 2009, and in excess of 70 percent prior to May 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9434 (2015).  

2.  The criteria for an increased 100 percent disability rating for major depressive disorder (MDD) have been met from May 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9434 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim of entitlement to an increased disability rating for major depressive disorder (MDD), he is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within a February 2008 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records and lay statements.  

VA provided a relevant examination in February 2008.  The examination is adequate because it was based on a thorough psychiatric examination, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, it contains sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - MDD  

The Veteran seeks entitlement to increased disability ratings for MDD in excess of 50 percent prior to December 16, 2009 and in excess of 70 percent prior to July 7, 2010.  As discussed more fully below, the Board concludes that the Veteran's MDD more closely approximates the criteria for an increased 100 percent disability rating from May 28, 2010; however, the Veteran's MDD does not more closely approximate an increased disability rating in excess of 50 percent prior to December 16, 2009 and in excess of 70 percent prior to May 28, 2010.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's increased rating claim, or from January 2007 to the present, including the rating periods previously assigned.  

The Veteran's service-connected MDD is currently evaluated as 50 percent disabling prior to December 16, 2009, and as 70 percent disabling prior to July 7, 2010, under Diagnostic Code (DC) 9434 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9434 (2015).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


II.A.  Prior to December 16, 2009  

Turning to the evidence of record during the relevant temporal period from January 2007 and prior to December 16, 2009, VA treatment record from December 2007 document that the Veteran had not been seen for psychiatric treatment since November 2006.  He reported that he was busy going to school and working, and did not make time to address his depression; however, he reported low energy, low motivation, isolation, sleep impairment, and unprovoked rage (without physical altercation) since running out of prescription Sertraline.  

At an initial mental health evaluation in January 2008, the Veteran appeared alert and oriented, with blunted affect and dysphoric mood.  He reported passive, nonspecific homicidal ideation, but denied suicidal ideation, hallucinations, delusions, or obsessions.  His thought processes were linear, and judgement and insight were good.  The Veteran was diagnosed with MDD and dysthymia, and assigned a current GAF score of 55.  

At a February 2008 psychosocial assessment, the Veteran reported some social isolation, aggressive behavior (including road rage and physical altercations), few interests other than school and work, problems with memory and concentration, sleep impairment with nightmares, depression, poor appetite, low energy, mood swings, and occasional thoughts of suicide without plan or attempt.  

The Veteran was afforded a VA psychiatric examination in February 2008, at which time he reported current symptoms including sleep disturbances with nightmares, impaired concentration, and chronic depression, without current suicidal ideation.  Upon mental status examination, the Veteran appeared neatly dressed and groomed, with adequate communication, mildly depressed mood, and flat affect.  He did not display any cognitive deficits and denied hallucinations, delusions, or suicidal/homicidal ideation.  The examiner noted the Veteran's symptoms did not appear to have changed to a major degree since a prior VA examination in 2005, although the examiner noted he was unable to review the Veteran's treatment records.  The examiner noted ongoing depressive symptoms, difficulty with interpersonal relations, and some degree of anxiety associated with his depression.  He diagnosed the Veteran with MDD in partial remission which required continuous medication, and assigned a current GAF score of 62, which reflected the presence of mild symptomatology with occasional industrial impairment and more pervasive social impairment.  

VA treatment records from July 2008, document the Veteran's complaint that his prescribed medication was not working.  He noted ongoing episodes of anger with road rage, and suicidal and homicidal ideation, although he denied any current thoughts of hurting himself and any plans to follow through on these thoughts.  Upon mental status examination, the Veteran was alert and attentive, with regular speech, dysphoric mood, and consistent affect.  He denied current suicidal or homicidal ideation, and his judgment and insight were good.  The Veteran's medication was changed, and later that same month, he noted some modest improvement in sleep and a decrease in thoughts of hurting himself or others. 

Upon mental status examination in August 2008, the Veteran appeared alert and attentive, with regular speech, dysphoric mood, and consistent affect.  He denied any current suicidal or homicidal ideation.  It was noted that his depression, agitation, and irritability had decreased in intensity and frequency.  

The following month, however, the Veteran complained of increased depression and despair for the last four days, and rated his depression as 7 out of 10.  Upon mental status examination, he appeared alert and attentive, with regular speech, dysphoric mood, and consistent affect.  He denied current suicidal or homicidal ideation, and displayed good judgment and insight.  The Veteran's prescribed medication was increased to treat his increased depression.  

In September 2008, the Veteran reported that his depression had dramatically increased in severity and that it required him to take three different anti-depression medications.  

Upon mental status examination the following month, the Veteran appeared alert and attentive, with regular speech, dysphoric mood, and consistent affect.  He denied any current suicidal or homicidal ideation, and displayed good judgment and insight.  The physician noted that the Veteran began experiencing increased depression and suicidal ideation with an increase in prescribed Bupropion, so that medication was stopped.  The Veteran had responded well to Aripiprazole, so that medication was increased.  The Veteran agreed to remove the guns from his home and noted that school remained a priority, and he had not missed any classes despite his increased depression.  The physician concluded that there was no clear and present danger to the Veteran or others.  

In November 2008, the Veteran's depression continued, along with passive suicidal ideation, although there was no worsening of these conditions.  His prescription mirtazapine was increased, and later that month, he noted decreased frequency of suicidal ideation, with an ongoing moderate amount of depressive symptoms. 

In January 2009, the Veteran was admitted to the hospital after he noted increased depression with suicidal ideation over the prior two weeks.  He reported that he had resumed his gambling addiction, but denied drug or alcohol use.  Upon admission, his speech and thought processes were normal, his affect was flat, and judgment and insight were good.  He denied any current audiovisual hallucination and suicidal or homicidal ideation.  His noted GAF score upon admission was 60.  That same day, the Veteran requested discharge in order to attend classes at the start of the semester.  Given the importance of his education and that he was not a noted suicide risk, the Veteran was discharged to his home in stable condition.  

The following month, in February 2009, the Veteran noted some increased irritability with road rage and some continued paranoid thinking.  A small dose of Clonazepam was prescribed to decrease  his irritability.  In March 2009, the Veteran reported he had again started gambling, in addition to daily marijuana use to treat ongoing moderate depression.  

In April 2009, the Veteran's symptoms continued to increase as his level of functioning deteriorated further.  The physician noted that the Veteran had little social or family support, some academic problems, and a lack of adequate vocational skills and abilities to effectively compete in the job market.  Upon mental status examination, the Veteran was alert and oriented, with appropriate grooming, blunted affect, dysphoric mood, and organized thought processes.  He did not display hallucinations or delusions, and maintained fair insight.  Although his judgment was noted as poor, the Veteran was assessed to be at a baseline level of functioning.  

In May and June 2009, the Veteran continued to display a flat affect, without impaired thought processes, hallucinations, or delusions.  His judgment remained poor, and his level of functioning continued to deteriorate due to increased symptoms.  

In July, August, and September 2009, the Veteran's depressive symptoms slowly began to decrease, although they remained ongoing.  He reported ongoing minimal gambling but quit using marijuana daily.  He denied any current suicidal or homicidal ideation, and the physician noted no evidence of increased risk of self-harm.  

In October 2009, the Veteran reported severe depression with little hopefulness for his future, although he maintained employment as a taxi driver and was saving money with a distant goal of going to school and visiting family.  In November 2009, the Veteran remained moderately depressed, but he was stable, with no evidence of increased risk of self-harm.  

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an increased disability rating in excess of 50 percent prior to December 16, 2009 is not warranted, as the Veteran's symptoms for the period do not generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9434.  

The Board acknowledges that the Veteran has reported prior passive suicidal and even homicidal ideation.  However, none of the evidence of record prior to December 16, 2009 documents that the Veteran participates in obsessional rituals, and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  Additionally, the Veteran has not been found to experience near continuous panic attacks and while he has continually experienced symptoms of depression, it has not been so severe so as to completely limit his ability to function independently.  Indeed, although the Veteran has reported social isolation, he has continued to function independently, including through work and school; moreover, he has not shown a complete inability to establish and maintain effective relationships, as evidenced by his ongoing relationship with his father.  The Board also acknowledges that the Veteran has consistently reported problems with anger and irritability which are consistent with impaired impulse control, including some prior reported physical altercations.  However, the Veteran has not shown any spatial disorientation or overall neglect of personal appearance and hygiene upon mental status examinations during the relevant period.  

Additionally, the Veteran's assigned GAF scores during the rating period ranged from 55 to 62, which reflects moderate to serious symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, the Board has considered the Veteran's GAF scores during the period as one probative factor indicative of moderate symptoms which is consistent with the assigned 50 percent disability rating for Veteran's PTSD prior to December 16, 2009.  

Notably, the February 2008 VA examiner concluded that the Veteran's symptoms were mild, with occasional industrial impairment and more pervasive social impairment.  

In conclusion, the Board finds that the Veteran's manifested MDD symptoms prior to December 16, 2009 are most closely approximated by the assigned 50 percent disability rating.  Importantly, he has not shown occupational and social impairment with deficiencies in most areas, as he has continued to pursue employment and schooling, or total occupational and social impairment; nor are his MDD symptoms of similar severity, frequency, and duration in order to warrant an increased 70 percent or 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  

Thus, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's MDD is not warranted prior to December 16, 2009.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Prior to July 7, 2010  

Upon mental status examination in December 2009, the Veteran appeared coherent, with normal speech and dysthymic mood.  He reported some past suicidal and homicidal ideation, but denied any specific plans or intent.  He reported that he recently stopped gambling and that he maintained employment as a taxi driver, despite ongoing severe depression.  He expressed sorrow over the death of his two cats following his relocation to a new housing arrangement, and noted that his inability to spend time with family over the holiday season contributed to increased depression.  

In January 2010, the Veteran denied any current suicidal or homicidal ideation and continued to work while attending school, although he reported increasing lack of interested in such activities.  

Upon assessment in February 2010, the Veteran's symptoms were noted to be ongoing, moderate, and increasingly severe, including sadness, loss of pleasure, self-dislike, agitation, loss of interest, indecisiveness, worthlessness, loss of energy, increased sleep impairment, irritability, impaired concentration, and changed in appetite.  He also reported mild suicidal thoughts and loss of interest in sex.  

The following month, the Veteran stopped taking his psychiatric medications altogether, and reported recurrent thoughts of hurting himself and his girlfriend, although he denied current specific thoughts or intent.  He continued to maintain employment driving a cab.  His therapist noted that the Veteran was hopeful to have a sexual relationship with a woman but often felt he was being led on, which triggered suicidal and/or homicidal thoughts.  The Veteran again denied current plans to act on his thoughts, although he remained severely depressed.  

In May 2010, the Veteran contacted a suicide hotline and reported that he continued to refuse any psychotropic medications and that he remained obsessed with winning enough money from gambling to bail his female friend out of jail in order to have sex with her.  He was also concerned that he may be fired from his job as a taxi driver, where had worked for nine months, due to repeated complaints.  He further discussed anger toward several people in his life, but maintained the insight that he should resume his psychiatric medication if his female friend was sentenced to jail.  Based upon his suicidal and homicidal ideation, along with recent stressors, the possibility of inpatient psychiatric treatment was discussed with the Veteran, but he declined because he did not want to leave his cat without care, although he did request an earlier appointment with his mental health therapist.  It was noted that the Veteran appeared to be motivated to engage in mental health treatment; he demonstrated the ability to seek help as evidenced by his call to the suicide hotline; he appeared to have good insight as he appreciated the potential consequences of both harm to himself and others; and he was agreeable to engaging in completing a suicide risk reduction plan, after which his current risk for suicide was noted as moderate.  Later that month, on May 28, 2010, the Veteran's GAF score was documented as 32.  

Upon mental status examination in June 2010, the Veteran appeared alert and coherent, with unremarkable affect, and no evidence of agitation or psychotic symptoms, such as hallucinations or delusions.  He reported recent suicidal ideation and his assigned GAF score remained at 32 on June 11, 14, and 18.  That month, he also reported two recent job interviews without a call back, and his therapist noted that it was doubtful that the Veteran could obtain a job with his ongoing depression and irritability.  Treatment notes from later that same month also document GAF scores of 32 and 43.  

Finally, in June 2010, the Veteran's therapist provided a letter which documented his ongoing treatment for his diagnosed MDD with assigned GAF score of 32.  The therapist stated that the Veteran was unable to be gainfully employed due to his psychiatric symptoms including suicidal thoughts, isolation, impaired judgment, difficulty learning new tasks, poor interactions with supervisors and coworkers, and irritability.  

After considering the evidence of record and resolving any reasonable doubt in favor of the Veteran, the Board finds that an increased disability rating is warranted from May 28, 2010, at which time the Veteran displayed increasingly severe symptoms of MDD, as manifested by the assignment of GAF scores of 32 from that time forward.  

However, the preponderance of evidence is against an increased rating in excess of 70 percent prior to May 28, 2010.  In order to warrant an increased 100 percent disability rating, the Veteran would need to display total occupational and social impairment with deficiencies in most areas, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9434.  

During the rating period prior to May 28, 2010, the Veteran displayed chronic MDD symptoms, including severe and recurrent depression of an almost constant nature, suicidal and homicidal ideation, increasingly impaired impulse control, and difficulty in adapting to stressful situations, including a loss of interest in school and an inability to find regular employment.  However, the Veteran has not displayed gross impairment of thought processes or communication upon mental status examinations; moreover, he has not shown an inability to perform activities of daily living (including maintenance of minimal personal hygiene), neither has he shown disorientation to time or place, or memory loss for names of close relatives, or his own occupation or name.  

Additionally, beginning on May 28, 2010, the Veteran's assigned GAF score was consistently 32, which is indicative of his increasingly severe occupational and social impairment.  See Carpenter, supra.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, the Board has considered the Veteran's GAF scores during the period as one probative factor indicative of his increasingly severe symptoms which is consistent with an increased 100 percent disability rating from May 28, 2010.  

In conclusion, the Board finds that the Veteran's manifested MDD symptoms are most closely approximated by an increased 100 percent disability rating from May 28, 2010.  However, prior to May 28, 2010, the Veteran's MDD symptoms are most closely approximated by the assigned 70 percent disability rating.  Importantly, prior to May 28, 2010, the Veteran did not display total occupational and social impairment; nor were his MDD symptoms of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49; Vazquez-Claudio, supra.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected MDD that would render the schedular criteria inadequate.  The Veteran's MDD symptoms discussed in detail above are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected MDD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's MDD are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  



ORDER

An increased disability rating for in excess of 50 percent for MDD prior to December 16, 2009, and in excess of 70 percent prior to May 28, 2010, is denied.  

An increased 100 percent disability rating for MDD is granted from May 28, 2010.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required in order to provide the Veteran with an SOC regarding his claim of entitlement to a TDIU prior to May 28, 2010.  

As noted in the Introduction above, the April 2008 RO decision denied the Veteran's TDIU claim, after which the Veteran subsequently submitted a proper and timely NOD.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  As discussed above, the Veteran's TDIU claim is rendered moot by his total schedular disability rating from May 28, 2010; however, to date, no SOC has been furnished in response to the Veteran's timely NOD regarding his claim of entitlement to a TDIU prior to that date.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefits sought, or withdrawal of the Veteran's previous NOD.  

The remanding of this particular issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue of entitlement to service connection for bilateral hearing loss to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to a TDIU prior to May 28, 2010.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal as to that issue.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


